Name: 89/406/EEC: Commission Decision of 15 June 1989 authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  means of agricultural production;  Europe
 Date Published: 1989-07-04

 Avis juridique important|31989D040689/406/EEC: Commission Decision of 15 June 1989 authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) Official Journal L 189 , 04/07/1989 P. 0046 - 0046*****COMMISSION DECISION of 15 June 1989 authorizing Belgium to specify a minimum number of animals in the case of applications for the special premium for beef producers (Only the French and Dutch texts are authentic) (89/406/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/87 of 10 February 1987 laying down general rules applying to the special premium for beef producers (1), as amended by Regulation (EEC) No 572/89 (2), and in particular Article 3 (2) thereof, Whereas, pursuant to Article 3 (2) of Regulation (EEC) No 468/87, Member States may be authorized, for administrative reasons, to stipulate that the applications for the premium concern a minimum number of animals; whereas, pursuant to Article 1 (3) of Commission Regulation (EEC) No 714/89 of 20 March 1989 laying down detailed rules applying to the special premium for beef producers (3), the said authorization may be granted only if certain requirements are met; Whereas Belgium has applied for an authorization, as referred to above, to stipulate that each application should concern three animals or more; whereas this is in compliance with the conditions laid down in Article 1 (3) of Regulation (EEC) No 714/89; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Belgium is hereby authorized to stipulate that the applications for the special premium which are submitted from 3 April 1989 should each concern three animals or more. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 48, 17. 2. 1987, p. 4. (2) OJ No L 63, 7. 3. 1989, p. 1. (3) OJ No L 78, 21. 3. 1989, p. 38.